Exhibit 10.27

PROVIDENT NEW YORK BANCORP
2012 STOCK INCENTIVE PLAN


RESTRICTED STOCK AWARD NOTICE




        
Name of Award Recipient    Social Security Number



    
Street Address


                        
City
State                                  ZIP Code    



This Restricted Stock Award Notice is intended to set forth the terms and
conditions on which a Restricted Stock Award has been granted under the
Provident New York Bancorp 2012 Stock Incentive Plan. Set forth below are the
specific terms and conditions applicable to this Restricted Stock Award.
Attached as Exhibit A are its general terms and conditions.


Restricted Stock Award


(A)


(B)


(C)
Effective Date
 
 
 


Class of Shares*


Common


Common


Common


No. of Awarded Shares*
 
 
 
Vesting Date*
 
 
 



*Subject to adjustment as provided in the Plan and the General Terms and
Conditions.
By signing where indicated below, Provident New York Bancorp (the “Company”)
grants this Restricted Stock Award upon the specified terms and conditions, and
the Restricted Stock Award Recipient acknowledges receipt of this Restricted
Stock Award Notice, including Exhibit A, and agrees to observe and be bound by
the terms and conditions set forth herein
PROVIDENT NEW YORK BANCORP
AWARD RECIPIENT            





By                                     
Name:
Title:    


    


Instructions: This page should be completed by or on behalf of the Compensation
Committee. Any blank space intentionally left blank should be crossed out. A
Restricted Stock Award consists of shares granted with uniform terms and
conditions. Where shares granted under a Restricted Stock Award are awarded on
the same date with varying terms and conditions (for example, varying vesting
dates), the awards should be recorded as a series of grants each with its own
uniform terms and conditions.






--------------------------------------------------------------------------------

Exhibit 10.27

EXHIBIT A




PROVIDENT NEW YORK BANCORP
2012 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD NOTICE


General Terms and Conditions


Section 1.    General Terms.


(a)    Size and Type of Award. The shares of Common Stock of Provident New York
Bancorp ("Shares") covered by this Award ("Awarded Shares") are listed on the
Restricted Stock Award Notice. The Restricted Stock Award Notice is subject to
all of the terms and conditions of this Award Notice and the Provident New York
Bancorp 2012 Stock Incentive Plan (“Plan”).


(b)     Holding of Awarded Shares. A certificate evidencing the Awarded Shares
will be issued to you and will include a restrictive legend incorporating the
terms and conditions of this Award Notice, which will include a one-year holding
requirement once the award has fully vested, except for any shares sold in
accordance with Section 6 to cover the amount of taxes required to be withheld
with respect to such Shares. If permitted by the Compensation Committee, you may
elect to be taxed on shares immediately upon their transfer to you instead of
later when they vest. If you make this election, you will be required to include
in ordinary income, for the taxable year in which the transfer of certificates
occurs, an amount equal to the fair market value of the shares on the transfer
date. Provident New York Bancorp may be allowed to claim a tax deduction, for
compensation expense, in a like amount. You make this election by filing a
statement of election containing specified items of information with the
Internal Revenue Service within thirty (30) days after the date of transfer of
the shares to you. You must give a copy of the statement you file to Provident
New York Bancorp and Provident Bank. If you make this election, the vesting of
your awards will not subject you to further income tax.


(c)     Employment. Your employment with Provident New York Bancorp and
Provident Bank constitutes adequate consideration for the issuance of the
Awarded Shares to you having a value at least equal to the par value of the
Awarded Shares, but the vesting conditions described below will nevertheless
determine your right to acquire unrestricted ownership of the Awarded Shares.


Section 2.     Vesting.
 
(a)    Vesting Dates. The Vesting Dates for your Awarded Shares are specified on
the Award Notice. On each Vesting Date, you will obtain unrestricted ownership
of the Awarded Shares that vest on that Vesting Date, subject to a one-year
holding requirement.


(b)    Vesting Conditions. There are conditions you must satisfy before your
Restricted Stock Award will vest. If you receive your Restricted Stock Award for
services as an officer or employee, you must, except as otherwise provided
herein, remain in continuous Service from the Effective Date shown on the
Restricted Stock Award Notice through the relevant Vesting Date.


(c)    Forfeitures. If you terminate service with the Company prior to a Vesting
Date, you will forfeit any Awarded Shares that are scheduled to vest on or after
that date. To the extent that any Awarded Shares have vested prior to your
termination of service with the Company, the one-year holding requirement will
continue to apply. When you forfeit Awarded Shares, all of your interest in the
Awarded Shares will be canceled and any stock certificate or other evidence of
ownership must be returned to the Compensation Committee or to the Company. You
agree to take any action and execute and deliver any document that the Company
requests to effect the return of your unvested Awarded Shares. In the event you
do not cooperate with the Company in this regard, you hereby appoint and
designate the Company as your attorney-in-fact for the purpose of taking any
action and signing any document, in your name, which the Company determines is
necessary to enforce the forfeiture.


(d)    Accelerated Vesting. Your Awarded Shares that have not previously vested
will become fully vested immediately (and no one-year holding requirement will
apply), and without any further action on your part, in the event of your death
or Disability (as defined in the Plan) before your termination of service with
the Company or your Retirement (as defined in the Plan) from the Company. To
qualify for Retirement, you must enter into a retirement agreement with the
Company in a form approved by the Compensation Committee, within the
Compensation Committee’s discretion, and under which you agree, for a period of
two (2) years, to provide consulting services to the Company and Provident Bank
(as specified in Section 2.46 of the Plan) and to refrain from competing with or
soliciting employees and customers of the Company and Provident Bank. In
addition, in the event a Change in Control (as defined in the Plan) occurs
before you terminate service with the Company, then any Awarded Shares not
theretofore forfeited shall become immediately vested on the date of the Change
in Control (and no one-year holding requirement will apply). You may designate a
Beneficiary to receive any Awarded Shares that vest upon your death using the
Beneficiary Designation attached as Appendix A.


(e)    Definition of Service. For purposes of determining the vesting of your
Awarded Shares, you will be deemed to be in the service of the Company for so
long as you serve in any capacity as an employee, officer, non-employee director
or consultant of the Company and/or Provident Bank.


(f)    Application of Clawback Policy. Notwithstanding anything in the
Restricted Stock Award Notice to the contrary, the Awarded Shares and any
related dividends shall be subject to adjustment and/or recovery, in whole or in
part, following the date on which

Page 1 of 3

--------------------------------------------------------------------------------

Exhibit 10.27

they become vested and payable if and to the extent (i) required by any
applicable law, rule or regulation or (ii) provided under the terms of any
clawback policy or other policy of similar import adopted by the Company and in
effect on the date the Awarded Shares or dividends, as applicable, become vested
and payable.
 
Section 3.    Dividends. Any dividends declared by the Company with a record
date that is after the Grant Date specified in the Award Notice will be paid in
the same manner as for other shareholders.


Section 4.     Voting and Tender Rights. You will have the right to vote, or
direct the voting of, Awarded Shares.
 
Section 5.    Taxes. Where any person is entitled to receive Shares pursuant to
the Restricted Stock Award granted hereunder, the Company shall have the right
to require such person to pay to the Company the amount of any tax which the
Company is required to withhold with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the amount required to be withheld.


Section 6.    Notices. Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:


If to the Recipient, to the Recipient's address as shown in the Company's
records.


If to the Compensation Committee:


Provident New York Bancorp
c/o Provident Bank
400 Rella Blvd.
Montebello, New York
Attention: Corporate Secretary


Section 7.    Restrictions on Transfer. The Restricted Stock Award granted
hereunder shall not be subject in any manner to anticipation, alienation or
assignment, nor shall such award be liable for, or subject to, debts, contracts,
liabilities, engagements or torts, nor shall it be transferable by the Recipient
other than by will or by the laws of descent and distribution or as otherwise
permitted by the Plan. To name a Beneficiary, complete the attached Appendix A
and file it with the Corporate Secretary of Provident New York Bancorp.


Section8.    Successors and Assigns. This Agreement shall inure to the benefit
of and shall be binding upon the Company and the Recipient and their respective
heirs, successors and assigns.


Section 9.    Construction of Language. Whenever appropriate in the Agreement,
words used in the singular may be read in the plural, words used in the plural
may be read in the singular, and words importing the masculine gender may be
read as referring equally to the feminine or the neuter. Any reference to a
section shall be a reference to a section of this Notice, unless the context
clearly indicates otherwise. Capitalized terms not specifically defined herein
shall have the meanings assigned to them under the Plan.


Section 10.    Governing Law. This Notice shall be construed, administered and
enforced according to the laws of the State of New York without giving effect to
the conflict of law principles thereof, except to the extent that such laws are
preempted by federal law. The federal and state courts having jurisdiction in
Rockland County, New York shall have exclusive jurisdiction over any claim,
action, complaint or lawsuit brought under the terms of the Plan. By accepting
any Award granted under this Notice, the Recipient, and any other person
claiming any rights under the Notice, agrees to submit himself, and any such
legal action as he shall bring under the Plan, to the sole jurisdiction of such
courts for the adjudication and resolution of any such disputes.


Section 11.    Amendment. This Award may be amended, in whole or in part and in
any manner not inconsistent with the provisions of the Plan, at any time and
from time to time, by written agreement between the Company and the Recipient.
This Award amends and supersedes any Restricted Stock Award Notice bearing the
same effective date.


Section 12.    Plan Provisions Control. This Award and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan that would apply if this Award were being made under the
Plan In the event of any conflict between the provisions of the Plan and the
provisions of this Notice, the terms of the Plan, which are incorporated herein
by reference, shall control. By signing this Agreement, the Recipient
acknowledges receipt of a copy of the Plan. The Recipient acknowledges that he
or she may not and will not rely on any statement of account or other
communication or document issued in connection with the Award other than the
Plan, this Notice, or any document signed by an authorized representative of the
Company that is designated as an amendment of the Plan or this Notice.



 
Page 2 of 3

--------------------------------------------------------------------------------

Exhibit 10.27

APPENDIX A TO RESTRICTED STOCK AWARD NOTICE
Beneficiary Designation Form - Restricted Stock




GENERAL
INFORMATION


Use this form to designate the Beneficiary(ies) who may receive Restricted Stock
Awards that become vested at your death.
Name of Person
Making Designation    


Social Security Number ______—_____—__________
 
BENEFICIARY
DESIGNATION
Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.


A PRIMARY BENEFICIARY(IES).  I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death:


Name
Address
Relationship
Birthdate
Share
   
   
   
   
   
   %
   
   
   
   
   
   %
   
   
   
   
   
   %
Total = 100%
B CONTINGENT BENEFICIARY(IES).  I hereby designate the following person(s) as my
contingent Beneficiary(ies) under the Plan to receive benefits only if all of my
primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death as to all outstanding
Options:


Name
Address
Relationship
Birthdate
Share
   
   
   
   
   
   %
   
   
   
   
   
   %
   
   
   
   
   
   %
Total = 100%
S
I
G
N
H
E
R
E
I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of Provident New York
Bancorp prior to my death, and that it is subject to all of the terms and
conditions of the Plan. I also understand that an effective Beneficiary
designation revokes my prior designation(s) with respect to all outstanding
Restricted Stock Awards




                                 
         Your Signature                     Date





---------------------------------------------------- Internal Use Only
------------------------------------------------------------


This Beneficiary Designation was received by the Corporate Secretary of
Provident New York Bancorp on the date indicated.












By                      
   Authorized Signature Date       


Comments




 